Citation Nr: 1542736	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for left eye sebaceous adenocarcinoma.


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California that granted a 10 percent rating for tinnitus, a non-compensable rating for bilateral hearing loss, and denied service connection for sebaceous adenocarcinoma of the left eye.

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during active military service.  

2.  There is no competent evidence of record that the Veteran's skin cancer had its onset during active military service or within one year of his discharge from service, or that it is etiologically related to service, to include any presumed herbicide exposure.  

3.  The Veteran is in receipt of the maximum schedular rating for tinnitus, and the evidence does not warrant referral for extra-schedular consideration.



CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in December 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was provided a VA examination for the disability on appeal to include an April 2014 VA examination of the skin.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed his pertinent medical history, considered the Veteran's self-reported history, and provided medical evidence sufficient to rate the disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the increased rating for tinnitus claim, the Board notes that it stems from a grant of service connection for the disorder.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


II.  Analysis

A. Service Connection for Sebaceous Adenocarcinoma of the Left Eye

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran has such foreign service in Vietnam, thus exposure to Agent Orange during active military service is therefore presumed.

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  A presumption of service connection based on Agent Orange exposure, however, is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).  Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, sebaceous adenocarcinoma is not a listed disease associated with herbicide exposure, therefore, presumptive service connection is not applicable.

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include skin cancer.    

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.    

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
The Veteran seeks service connection for left eyelid sebaceous adenocarcinoma.  Post-service treatment records dated in May 2011 confirm the Veteran's diagnosis of sebaceous adenocarcinoma.  See April 2011 Private Treatment Record from Dr. J.A.L.; see also May 2011 Correspondence from Dr. D.H.C.  Post-service private treatment records also show that the Veteran was seen for follow-up care.  See Private Treatment Records from Dr. D.H.C. and Dr. J.A.L.  Accordingly, the first element of service connection is established, namely the presence of a current disability.  Shedden, 381 F.3d at 1166-67. 

The Veteran's STRs are silent for any complaints, diagnosis, or treatment for skin cancer in-service. 

The Veteran advances two theories of in-service occurrence and secondary service connection.  First, he asserts that his left eyelid sebaceous adenocarcinoma is the result of exposure to Agent Orange while serving in the Republic of Vietnam.  Second, he asserts that it is related to a weakened immune system caused by medications prescribed to treat his service-connected posttraumatic stress disorder (PTSD).  The Board finds that the second element of service connection is not satisfied because the Veteran did not have sebaceous adenocarcinoma in service, nor does he so assert, and for the reasons discussed below, the Board finds that the Veteran's left eyelid sebaceous adenocarcinoma is not due to Agent Orange exposure.  See also April 2014 VA Form 9; July 2014 VA Form 21-4138.    

In April 2014, the Veteran was afforded a VA examination to determine the etiology of his left eyelid sebaceous adenocarcinoma and whether the condition was due to exposure to Agent Orange in-service or caused or aggravated by medications prescribed to treat the Veteran's service-connected PTSD.  The VA examiner reviewed the claims folder, finding that the Veteran's left eyelid sebaceous adenocarcinoma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness nor caused or aggravated by medications prescribed to treat his service-connected PTSD.  The examiner based his opinion on the negative findings of skin cancer symptoms in service; no competent evidence linking skin cancer to service; and the Veterans lay assertions and submitted articles in support of his claim.  Specifically, the clinician explained that "[s]ebaceous adenocarcinoma is a form of skin cancer and is not a soft tissue sarcoma.  The information contained in SkinCancerNet, submitted by the veteran, states that sebaceous carcinoma is a skin cancer.  Thus, [the] Veteran's condition is not presumptively service connectable as a soft tissue sarcoma due to Agent Orange exposure."  Additionally, the examiner's report reflects that the Veteran was using calcipotriene, flucinonide and ketoconazole to treat his service-connected psoriasis/seborrhea dermatitis condition.  The examiner explained that:

[c]alcipotriene is safe for the long term treatment of psoriasis and does not weaken the immune system [and that] ketoconazole is an antifungal that comes in oral as well as topical formulations.  The topical formulations of ketoconazole have not been associated with liver damage, adrenal problems, or drug interactions.  Fluocinonide is a potent glucocorticoid steroid used as an anti-inflammatory for skin disorders.  A common adverse effect is thinning of the skin.  If the drug is systemically absorbed, it can produce reversible hypothalamic - pituitary - adrenal axis suppression in some patients.  There is no medical evidence to show that [the] veteran's hypothalamic - pituitary - adrenal axis has been suppressed.  There is no evidence to show that [the] veteran's immune system has been suppressed, regardless of cause.  [The] veteran has not complained of skin atrophy as a side effect of his medications.  [The] veteran submitted article states that a weakened immune system poses a greater risk for sebaceous carcinoma and cites HIV patients, cancer patients and transplant patients as those most at risk.  Medical literature has suggested that transplant patients and HIV+ patients have an increased risk for developing adnexal tumors, including sebaceous carcinoma.  

The examiner concluded that the Veteran's skin cancer is not as least as likely as not due to his medications for the treatment of his service-connected psoriasis/seborrhea dermatitis as the medical evidence of record does not show that the Veteran is HIV positive, is a transplant patient taking immunosuppressants, or taking any systematic steroids or any anti-tumor necrosis factor medications in the treatment of his psoriasis that could have a significant impact in depressing his immune system.

The VA examiner also discussed the submitted article with respect to antidepressant's that may affect the immune system.  The examiner's report states that the Veteran reported that prozac prescribed to treat his service-connected PTSD has suppressed his immune system leading to his eyelid sebaceous cancer.  The examiner cited the article in part, which states that SSRI's "likely change some of the parameters of T-cell activation, but we don't know yet if it enhances or inhibits the total immune response."  The examiner also noted that the article further indicates that serotonin, which is increased by SSRI's like prozac is "thought to facilitate the T-cell response to foreign invaders" and concluded, "according to [the] veteran's submitted information, his Prozac medication would increase the immune system, at least to the T-cell response of the immune system.  Thus, [the] Veteran's medication for treatment of his service connected PTSD is less likely than not, proximately the cause of his sebaceous cancer . . . ."

The Board finds that service connection for the Veteran's left eyelid sebaceous adenocarcinoma is not warranted on a direct or secondary basis as the preponderance of the evidence is against a finding that there is a link between the Veteran's left eyelid sebaceous adenocarcinoma and military service, and there is no medical evidence of record indicating that the Veteran's skin cancer was caused by medications prescribed to treat his service-connected PTSD.  The only evidence in support of a link between the Veteran's post-service skin cancer and his service-connected PTSD is his own lay assertion, which was advanced in his May 2011 service connection claim.     

The Board acknowledges the Veteran's assertions that there is a causal link between his current left eyelid sebaceous adenocarcinoma and active service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.   

The Board finds the Veteran's statements are less probative than the medical evidence of record.  Specifically, the Veteran's STRs do not reflect in-service symptoms, complaints, diagnosis, or treatment for skin cancer and here, the claimed disorder has not been shown by a competent medical opinion to be etiologically-related to active military service or secondary to his service-connected PTSD.  Finally, the Veteran's diagnosed skin cancer is not on the list of diseases associated with herbicide exposure, therefore the presumption of service connection is not applicable in this case.  

Additionally, the Board assigns the April 2014 VA opinion significant probative weight because it is based on a thorough and detailed examination of the Veteran and the claims folder, and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In reaching this conclusion, the VA examiner cited to relevant medical literature, discussed the Veteran's history of skin cancer and considered his lay statements in support of his opinion.  Thus, the Board relies on the VA opinion in coming to the conclusion that there is no nexus between skin cancer and service or any current service-connected disability.  

Consequently, because there is no medical evidence of a nexus between events coincident with military service and current disability, and because the Veteran is not competent to provide such a nexus opinion, his claim fails.  In short, the available record, which shows diagnosis of skin cancer many years after service does not prove the claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


B.  Initial Increased Rating for Tinnitus

Recurrent tinnitus will be assigned a 10 percent rating. 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id.  at Note (1).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head. Id.  at Note (2). 

Here, the Veteran is already in receipt of the maximum schedular rating of 10 percent for tinnitus.  He contends that a higher rating is warranted due to the severity of his tinnitus.  VA's Office of General Counsel , in a precedential opinion, ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, authorizes a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential opinions of VA's General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Since the veteran is already receiving the maximum allowable rating for the entire appeal period, there is no issue regarding staged ratings.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The Board has considered whether an extraschedular rating is warranted.  An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the constant noise and discomfort of the Veteran's tinnitus is fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of marked interference with employment or frequent periods of hospitalization due to tinnitus.  As such, it is unnecessary to refer this claim for consideration of an extra-schedular rating. See id.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus. As such, the benefit of the doubt doctrine does not apply and his claim must be denied. 38 C.F.R. § 4.3 .


ORDER

Entitlement to service connection for sebaceous adenocarcinoma of the left eye is denied.

An initial rating in excess of 10 percent for tinnitus is denied.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an initial increased compensable rating for bilateral hearing loss.

The Veteran contends that his service-connected bilateral hearing loss is more severely disabling than the assigned 10 percent rating reflects.  VA last examined him in May 2012 for his bilateral hearing loss disability, but he has since explained that certain symptoms appear to have caused his hearing to have worsened.  

As such, another examination is required to evaluate his current bilateral hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss disability is more severe than currently evaluated, he is competent to report his symptoms.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

Provide the Veteran opportunity to identify all recent sources of treatment for his tinnitus and bilateral hearing loss disabilities.  Assist him in obtaining records of any such treatment.

2.  Thereafter, schedule the Veteran for a VA audiology examination with an appropriate clinician to evaluate the current severity of his service-connected bilateral hearing loss.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination and the examiner must specifically acknowledge review of these materials in any report provided.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  Thereafter, provided the Veteran with a supplemental statement of the case and afford him an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


